DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on July 1, 2021 is acknowledged.
The election requirement mailed May 6, 2021 is hereby withdrawn.  Claims 17-20 have been rejoined.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 17 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,897,253 to Delp et al.
Re-claim 1, Delp et al. disclose an axle cooling system for a vehicle, comprising: a first axle hydraulic circuit 330 (front circuit 312) passes through a first axle assembly; a second axle 
Re-claim 2, the first and second temperature sensors indicate when the corresponding axle temperature is below a low axle temperature threshold, the corresponding first or second pump is deactivated, see column 5 lines 41-42.
Re-claim 3, a first axle oil filter 334 filters the axle oil as it circulates through the first axle hydraulic circuit; a second axle oil filter 364 filters the axle oil as it circulates through the second axle hydraulic circuit; a first bypass circuit 336 monitors a first hydraulic pressure in the first axle hydraulic circuit between the first pump and the first axle oil filter; a second bypass circuit 366 monitors a second hydraulic pressure in the second axle hydraulic circuit between the second pump and the second axle oil filter; when the first or second hydraulic pressure is less than a pressure threshold, the axle oil circulates through the corresponding first or second axle oil filter.  A sufficient pressure level is needed to switch the bypass circuit to a flow through condition, see figure 3.

Re-claim 5, the first axle hydraulic circuit is a closed-loop hydraulic system, the second axle hydraulic circuit is a separate closed-loop hydraulic system, and neither the first or second axle hydraulic circuits share hydraulic fluid with a main vehicle hydraulic system.  The cooling circuits are isolated from the vehicle hydraulic system, as well as isolated from each other, see figure 3.
Re-claim 6, the vehicle further comprises a third axle 372; and the temperature controlled axle cooling system further comprises: a third axle hydraulic circuit 390 that passes through the third axle, the third axle hydraulic circuit is a separate closed-loop hydraulic system (see figure 3), the third axle hydraulic circuit 390 does not share hydraulic fluid with the main vehicle hydraulic system (as part of hydraulic motors 322/352); a third pump 356 circulates axle oil through the third axle hydraulic circuit; a third axle oil cooler 392 cools the axle oil as it circulates through the third axle hydraulic circuit; and a third temperature sensor 374 monitors a third axle temperature of the third axle.
Re-claim 17, Delp et al. teach a method for controlling an axle cooling system for a vehicle, comprising: providing a first axle assembly (front axle), a first pump324 that selectively provides fluid flow through a first axle hydraulic circuit, a second axle assembly (middle axle), a second pump 354 that selectively provides fluid flow through a second axle hydraulic circuit, and a controller 302 in communication with a first temperature sensor 314 that identifies a first axle temperature and a second temperature sensor 344 that identifies a second axle temperature; monitoring, with the controller, the first temperature sensor to identify the first axle temperature; 
Re-claim 20, a third axle assembly (rear axle), a third pump 356 selectively provides fluid flow through a third axle hydraulic circuit, and a third temperature sensor 374 identifies a third axle temperature to the controller; monitoring, with the controller, the third temperature sensor to identify the third axle temperature; comparing the third axle temperature to the temperature threshold; and initiating the cooling response, with the controller, in the third axle assembly when the third axle temperature is above the temperature threshold; wherein, the controller only initiates the cooling response in the first, second, or third axle assembly that has a corresponding first, second, or third axle temperature that is above the temperature threshold.  As stated previously, Delp et al. discloses that each circuit can be independently controlled by using separate on/off solenoid valves.  In this manner only the axle with a high temperature value is cooled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7-16, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delp et al. in view of US 6,374,950 to Takeno.
Re-claim 7, Delp et al. fail to teach the pumps powered by electric motors, but rather use hydraulic motors.  The motors achieve the same result, that being the operation of the pump, the choice of which is left to the artisan.  
Takeno teaches an electric motor that operates a lubrication, and as such, a cooling fluid pump.  The use of electric motors to operate the pump reduces the need for additional fluid lines associated with hydraulic motors, and as such reduces the weight of the system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply replaced the hydraulic motors of Delp et al. with electric 
Re-claims 8 and 9, Delp et al. teach the operation of the motors as a function of the sensed temperature.  Delp et al. as modified by Takeno, wherein the hydraulic motors are replaced with electric motors, would have operated in a similar fashion, such as when the temperature indicates an excessive axle temperature, then that electric motor associated with that axle would have been operated.
Re-claim 10, Delp et al. teach a system for cooling brakes (as stated in the instant specification, the placement of brakes within an axle is known, see paragraph 28) comprising: 3a first axle assembly 312 having a first axle hydraulic circuit 330; a first brake assembly positioned at least partially within the first axle assembly (as previously stated, the use of brake assemblies with vehicles and positioned at least partially within the axle is common); a first pump 324 selectively circulates axle oil through the first axle hydraulic circuit; a first temperature sensor 314 identifies an axle temperature of the first axle assembly; a controller 302 communicates with the first temperature sensor and the first motor 322; the controller selectively engages the first motor when the first temperature sensor identifies that the axle temperature is above a high temperature threshold.
However, Delp et al. fail to teach the first motor coupled to the first pump is an electric motor.  Takeno teaches an electric motor that operates a lubrication, and as such, a cooling fluid pump.  The use of electric motors to operate the pump reduces the need for additional fluid lines associated with hydraulic motors, and as such reduces the weight of the system.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have simply replaced the first hydraulic motor of Delp et al. with electric 
Re-claim 11, Takeno teaches the use of an inverter to provide electrical power to the electric motor (see figure 4).  This provides for a motor speed control and thus discharge rate of the pump, see column 4 lines 30-39.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having used an electric motor to power the pump of Delp et al. to have further provided an inverter for providing electric power to the motor as taught by Takeno, so as to accurately control the discharge rate of the pump.
Re-claim 12, Delp et al. teaches disengaging the first motor when the first temperature sensor identifies the axle temperature is below the high temperature threshold.  This disengagement would have been extended to the electric motor that replaces the hydraulic motor.
Re-claim 13, Delp et al. further teaches a second axle assembly 342 having a second axle hydraulic circuit 360; a second brake assembly positioned at least partially within the second axle assembly (as previously stated, the use of brake assemblies with vehicles and positioned at least partially within the axle is common, see paragraph 28); a second pump 354 selectively circulates axle oil through the second axle hydraulic circuit; a second motor 352 is coupled to the second pump to selectively engage the second pump; a second temperature sensor 344 identifies an axle temperature of the second axle assembly; the controller 302 selectively engages the second motor when the second temperature sensor identifies that the axle temperature of the second axle assembly is above the high temperature threshold.
However, Delp et al. fail to teach the second motor coupled to the first pump is an electric motor.  Takeno teaches an electric motor that operates a lubrication, and as such, a 
Re-claim 14, Delp et al. further teach the first temperature sensor 314 identifies when the axle temperature of the first axle assembly is above the high temperature threshold and when second temperature sensor 344 identifies that the axle temperature of the second axle assembly is below the high temperature threshold the controller engages only the first electric motor (as modified by Takeno) to provide fluid flow through the first axle hydraulic circuit.   Delp et al. teach that each circuit can be individually operated, as such any motor associated with a circuit having excessive temperature can be operated as needed, see column 8 lines 57-65.
Re-claim 15, Delp et al. further teach a third axle assembly 372 having a third axle hydraulic circuit 390; a third brake assembly positioned at least partially within the third axle assembly (as previously stated, the use of brake assemblies with vehicles and positioned at least partially within the axle is common, see paragraph 28); a third pump 356 selectively circulates axle oil through the third axle hydraulic circuit; a third temperature sensor 374 identifies an axle temperature of the third axle assembly; the controller may selectively engages the third pump when the third temperature sensor identifies that the axle temperature of the third axle assembly is above the high temperature threshold (see column 8 lines 57-65).  However, Delp et al. fail to teach a third electric motor coupled to the third pump to selectively engage the third pump.

Re-claim 16, the controller 302 independently powers any one or more of the first electric motor, the second electric motor, or the third electric motor when the corresponding first temperature sensor, second temperature sensor, or third temperature sensor indicate the axle temperature of the corresponding first axle assembly, second axle assembly, or third axle assembly is above the high temperature threshold.  As stated previously, Delp et al. teaches the individual operation of each circuit, as well as each hydraulic motor.  Replacing the hydraulic motors with electric motors would not have changed this mode of operation.
Re-claim 18, Delp et al. teaches initiating a cooling response step comprises providing instructions from the controller to power the corresponding first or second motor to provide fluid flow through the corresponding first axle hydraulic circuit or second axle hydraulic circuit.  However, Delp et al. teaches the use of hydraulic motors to operate the pumps rather than electric motors, and thus fails to teach providing a first electric motor coupled to the first pump and a second electric motor coupled to the second pump.  
Takeno teaches an electric motor that operates a lubrication, and as such, a cooling fluid pump.  The use of electric motors to operate the pump reduces the need for additional fluid lines associated with hydraulic motors, and as such reduces the weight of the system.  As such it 
Re-claim 19, Takeno further teaches a first inverter that selectively couples the first electric motor to an alternator and a second inverter that selectively couples the second electric motor to the alternator (see figure 4, note the symbol for alternator is connected to the inverter 21); additionally Takeno teaches providing instructions from the controller to the first inverter and second inverter to power the corresponding first or second motor.  As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when having replaced the hydraulic motors of Delp et al. with an electric motor controlled via an inverter as taught by Takeno to have further provided the controller of Delp et al. with control algorithms for controlling the motors in accordance with a cooling response step.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Coyle et al. and Bares et al. each teach an axle cooling system with incorporated brake.  Ramler and Schneider et al. each teach an axle cooling system.  Hvolka teaches an axle and brake cooling system.
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


TJW
September 14, 2021
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657